Judgment of the Supreme Court, Bronx County (Herbert Shapiro, J.), entered on October 22, 1986, declaring the validity of defendant Hanover Insurance Company’s termination, prior to the accident, of the policy covering the offending vehicle, thus invoking the uninsured motorist coverage provisions of the policy issued by defendant Lumbermens Mutual Casualty Company to the owner of the vehicle in which plaintiff was a passenger, is unanimously affirmed, with costs and disbursements.
While the burden of proving a valid cancellation is on the insurance company which disclaims coverage, once a notice of termination is offered the burden shifts to the party disputing the cancellation to establish noncompliance with the statute as to form and procedure. The notice of termination by defendant Hanover Insurance Company of the subject policy met all of the requirements of Vehicle and Traffic Law § 313 (1) (a). Although Hanover could not produce a size facsimile of the original notice, its reproduction from microfiche was acceptable. Any challenge to the type size mandated by the statute on the ground that there was a distortion in the reproduction of the copy from microfiche must be accompanied by an offer of expert proof, lacking herein (Matter of Prudential Prop. & Cas. Ins. Co. [Epstein], 70 AD2d 953; see also, Duhs v Royal Globe Ins. Co., 63 AD2d 992). Concur— Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.